             ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013
Franklin A. Rothman
Jeremy Schneider                                                                     Fax: (212) 571-5507
Robert A. Soloway                                                                    Tel: (212) 571-5500
David Stern



                                                                 August 22, 2021
By ECF

Hon. Nicholas G. Garaufis
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

                        Re: United States v Nancy Salzman
                            18 Cr. 204 (NGG)

Dear Judge Garaufis:

        Together with David Stern, I represent Nancy Salzman in the above-captioned matter. I write
to request an extension of the date for defense submissions to and including September 1, 2021. No
extension of the date for sentencing is sought and the government takes no position with respect to
this application. The September 8, 2021 sentence date in this matter was fixed by Order of this
Court on July 12, 2021. The current August 25 date for defense submissions was set August 12. We
are now in receipt of the government’s sentencing submission of August 18, together with seven
victim impact letters served and filed that date, and two additional victim impact letters from the
government served Friday, August 20. We seek additional time to meet and work with our client
as to the new and very significant content raised in the nine victim impact statements, and to
incorporate responses into our submission. As stated, no request to change the September 8, 2021
sentence date is sought, and we will be ready to move forward with sentence on that date.

        Thank you very much for your consideration of this request.

                                                                 Respectfully,

                                                                 Robert A. Soloway

                                                                 Robert A. Soloway
cc: AUSA Tanya Hajjar
      (By ECF)
RAS:sc
                                       APPLICATION GRANTED in part, with a
                                       modification, as described on the Docket.
                                       SO-ORDERED.
                                       /s/ Nicholas G. Garaufis, U.S.D.J.
                                       Hon. Nicholas G. Garaufis
                                       Date: August 23, 2021
